The plaintiff, Frank J. Camoscio, appeals from the dismissal by a single justice of his complaint for equitable relief pursuant to G. L. c. 214, § 1 (1988 ed.). The plaintiff seeks equitable relief for the same issues he previously has brought to the court’s attention. See Camoscio v. Board of Registration in Podiatry, 394 Mass. 1006, 1006-1007 (1985). See also Camoscio v. Board of Registration in Podiatry, 385 Mass. 1002-1003, cert, denied, 457 U.S. 1139 (1982); Camoscio v. Board of Registration in Podiatry of Mass., United States District Court Civil Action No. 85-3460-MA. The complaint was correctly dismissed by the single justice. It raises *1002no issues not raised in the prior appeals or complaints and discloses no basis for equitable relief.
Frank ,J. Camoscio, pro se, submitted a brief.
The judgment is affirmed. Further, it is ordered that neither the clerk of this court for Suffolk County (single justice session) nor the clerk for the Commonwealth (full court) accept any further filings from the plaintiff unless at least four Justices of this court authorize the filing.

So ordered.